Name: Commission Regulation (EEC) No 180/80 of 28 January 1980 extending the arrangements for the administration of the quantitative limits on imports of certain jute products originating in Bangladesh and India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 80 Official Journal of the European Communities No L 22/ 15 COMMISSION REGULATION (EEC) No 180/80 of 28 January 1980 extending the arrangements for the administration of the quantitative limits on imports of certain jute products originating in Bangladesh and India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular Articles 2 and 8 thereof, Whereas Council Regulation (EEC) No 3019/79 (2) extended the import arrangements in force for certain jute products originating in Bangladesh, India and Thailand ; whereas this Regulation fixes the quantities of products originating in Bangladesh and India which are liable to be the subject of contracts between exporters and importers for delivery to the Commu ­ nity during the course of the year of 1 980, and also for any imports of these products effected during the period 1 January to 31 March 1980 ; Whereas Commission Regulations (EEC) No 1701 /77 of 27 July 1977 on the administration of the quantita ­ tive limits on imports of certain jute products origi ­ nating in the Republic of India (3 ) and (EEC) No 2412/77 of 31 October 1977 on the administration of the quantitative limits on imports of certain jute products originating in the People's Republic of Bangladesh (4), which allocate the Community quantit ­ ative limits among the Member States and lay down certain import procedures, should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 1 . The period of validity of Commission Regula ­ tions (EEC) No 1701 /77 and (EEC) No 2412/77 is hereby extended until 31 March 1980. 2. The quantities of products liable to be the subject of contracts between exporters and importers for delivery during the year 1980 shall be apportioned between the Member States as set out in the Annex hereto. Any imports of the products in question effected during the course of the period of 1 January until 31 March 1980 may not exceed 50 % of the quantities set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (&gt;) OJ No L 124, 8 . 6 . 1970, p. 1 . (2) OJ No L 340, 31 . 12. 1979, p. 1 . (3 ) OJ No L 188, 28 . 7. 1977, p . 28 . &lt;) OJ No L 279, 1 . 11 . 1977, p . 52. No L 22/ 16 Official Journal of the European Communities 29. 1 . 80 ANNEX Quantitative limits referred to in Article 1 INDIA (tonnes) Category CCT heading No NIMEXE code Description Member State Quantitative limits 4/5 57.10 57.10-ex 61 ex 65 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 1 50 cm other than those of Category 7 D F I BNL UK IRL DK EEC 2 607 1 224 487 4615 1 990 1 000 705 12 628 7 57.10 57.10-ex 70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm wholly or partially dyed or printed and having no visible selvedges in the width D F I BNL UK IRL DK EEC 571 251 117 595 480 200 177 2 391 BANGLADESH 4/5 57.10 57.10-ex 61 ex 65 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm other than those of Category 7 D F I BNL UK IRL DK EEC 1 649 903 283 1 553 1 237 450 1 311 7 386 7 57.10 57.10-ex 70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm wholly or partially dyed or printed and having no visible selvedges in the width D F I BNL UK IRL DK EEC 383 214 78 339 288 90 333 1 725